Case 2:18-cv-10281-ES-SCM Document 50 Filed 11/19/18 Page 1 of 2 PageID: 1100



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

          CHAMBERS OF                                                  MARTIN LUTHER KING
         ESTHER SALAS                                                     COURTHOUSE
  UNITED STATES DISTRICT JUDGE                                            50 WALNUT ST.
                                                                            ROOM 5076
                                                                        NEWARK, NJ 07101
                                                                            973-297-4887


                                       November 19, 2018


                                       LETTER ORDER


       Re:      Juul Labs, Inc. v. Hugetrunk.com, et al.
                Civil Action No. 18-10281 (ES) (SCM)

Dear Counsel:

       Before the Court is Juul Labs, Inc.’s (“Juul”) November 16, 2018 ex parte application to
extend for 14 days temporary restraints against Defendants HugeTrunk.com, Loveandtrust, Hamza
Siyam, and John Does 1-50 (collectively “Remaining Defendants”), and third parties PayPal, Inc.
and TD Bank, N.A.

       On June 8, 2018, this Court granted Plaintiff’s Request for a temporary restraining order
(“TRO”), which was expanded to include third-party Paypal, Inc. on June 18, 2018. (D.E. Nos. 7
& 10). Since then, Plaintiff has requested, and the Court has granted, extensions of the TRO every
14 days. (See D.E. Nos. 14, 16, 21, 23, 31, 34, 36, 41, 44, 46 & 47).

        On October 5, 2018, the Court held a status telephonic conference with the Parties. The
Court informed the Parties that the matter had been pending for several months and that the Court
would set a briefing schedule for the preliminary injunction. However, Plaintiff informed the
Court that the Parties were engaged in informal discovery and represented that the Parties hoped
to complete this discovery within the next two weeks, in the hopes of reaching an agreement soon
after. Based on this information, the Court did not set a briefing schedule and then granted
Plaintiff’s October 5, 2018 requests to extend the TRO. (See D.E. Nos. 43 & 44).

       On October 19, 2018, Plaintiff filed another ex-parte application to extend the TRO. (D.E.
No. 45). Plaintiff represented that the Parties were unable to complete the discovery and needed
more time. (Id.). Plaintiff also represented that it had provided Remaining Defendants with a
proposed consent order, but counsel for Remaining Defendants indicated that he needed to discuss
the consent order with his clients. (Id.). The Court again granted the extension. (D.E. No. 46).

       On November 2, 2018, Plaintiff filed another ex-parte application to extend the TRO. This
time Plaintiff informed the Court that the Parties “will be exchanging proposed settlement
materials next week, and are hopeful they can resolve the matter prior to the expiration of the
requested Order.” On November 5, the Court granted the request. (D.E. No. 47). In addition to
Case 2:18-cv-10281-ES-SCM Document 50 Filed 11/19/18 Page 2 of 2 PageID: 1101



granting the request, the Court specifically ORDERED the Parties “meet and confer and shall
provide this Court with a proposed expedited briefing schedule for preliminary injunction by
November 15, 2018.” (Id. (emphasis in original)). As of today, the Parties have not complied
with this Order.

        On November 16, 2018, Plaintiff filed yet another request to extend the TRO. The letter
indicates that the Parties have “reached an agreement in principle” but need more time to formalize
it. Like its prior requests, Plaintiff again explains how the Parties are “optimistic” of reaching a
resolution soon. This letter does not make any mention, at all, of why the Parties decided to ignore
the Court’s Order to submit a briefing schedule.

        The Court will not tolerate non-compliance with its Orders. In light of the forgoing, the
Parties should be prepared to brief any application for preliminary injunction according to the
following schedule:


           •   Moving brief due by November 29, 2018
           •   Opposition brief due by December 7, 2018
           •   Reply brief due by December 11, 2018
           •   Hearing: December 18, 2018 at 1:00 p.m.

   Plaintiff shall serve a copy of this Letter Order on Remaining Defendants.

       SO ORDERED.
                                                     s/Esther Salas
                                                     Esther Salas, U.S.D.J.




                                                 2
